ORDER
These consolidated cases came before the court for oral argument November 10,1992 pursuant to an order which had directed all parties to show cause why the issues raised by these appeals should not be summarily decided. The plaintiffs in both cases appealed from a declaratory judgment in favor of Metropolitan Property and Liability Ins. Co. in respect to an intra-policy stacking of uninsured motorist coverage. In both cases the plaintiffs paid a single premium for uninsured motorist bodily injury coverage, although each set of plaintiffs insured two vehicles.
After considering the arguments of counsel and the memoranda filed by the parties in light of the provisions of G.L.1956 (1989 Reenactment) § 27-7-2.1(C), we are of the opinion that the trial justice was correct in holding that stacking of coverage was neither required by statute nor permitted by the policy in light of the fact that only a single premium was paid.
*1020Consequently, the plaintiffs’ appeals in both cases are denied and dismissed. The judgments entered in the Superior Court are hereby affirmed.